Citation Nr: 1024455	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from January 1951 to January 1955 and 
from July 1955 to June 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2007 rating decision which the RO denied a 
claim for service connection for the cause of death.   


FINDINGS OF FACT

1.  The Veteran died in December 2004 at the age of 73; 
pneumonia due to metastatic adenocarcinoma of the pancreas 
was listed as the cause of death on the official death 
certificate.  

2.  The illnesses certified to cause or contribute to cause 
the Veteran's death did not become manifest in service or for 
many years thereafter, and no relationship between the 
Veteran's service and any of these illnesses has been 
established.  

3.  Although the Veteran did serve in an atomic testing unit 
from September 1955 to July 1956, it is not shown that he was 
exposed to radiation during service.

4.  During his lifetime the Veteran had not established 
service connection for any disability.
 

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).   Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.159(b) (2008).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

The appellant has been advised of VA's duties to notify and 
assist in the development of the claim.  A January 2007 
letter from the RO generally explained what the evidence 
needed to show to substantiate the claim.  The letter 
explained that evidence was needed, which showed that the 
Veteran died in service; that a service connected condition 
caused or contributed to cause his death; or that the 
condition, which caused or contributed to cause the Veteran's 
death, began in service.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
appellant's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.   Although, the appellant was not 
provided the criteria for assigning effective dates for 
service connection in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), given that her claim is 
being denied no effective date is being assigned.  
Consequently, she is not prejudiced by this omission.    

Also, as the Veteran was not service connected for any 
disability during his lifetime, it appears that the notice 
provided did conform to the specific requirements outlined by 
the Court of Appeals for Veteran's Claims (Court) in Hupp v. 
Nicholson, 21 Vet. App 342 (2007).  However, even if the 
notice did not fully conform to these requirements, the 
appellant was not prejudiced by such non-conformity.  
Notably, she has shown through her contentions that she has 
actual knowledge of what needs to be established to 
substantiate her particular claim for service connection for 
the cause of death (i.e., that the Veteran's died from 
pancreatic cancer and that he was exposed to radiation during 
service).  Consequently, any error in the content of the 
notice provided was "cured by actual knowledge on the part of 
the claimant."  See Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  

Regarding VA's duty to assist, the RO has obtained available 
medical evidence pertaining to the Veteran's death from 
pancreatic cancer along with the Veteran's death certificate.  
The Board also notes that in an April 2007 response to a 
request for the Veteran's service treatment records and 
records of any radiation risk activity during service, the RO 
was informed by the National Personnel Records Center (NPRC), 
that the Veteran's service records had apparently been 
destroyed by fire.  The NPRC noted that there were no 
available service treatment records or surgeon general's 
records.  The NPRC also indicated that if the Veteran did 
receive medical treatment in service for which specific 
information (e.g. specific dates and facility where treated) 
could be provided, the RO could send a specific request for 
alternate sources of information.  Additionally, in regard to 
information pertaining to radiation risk activity, the NPRC 
noted that although there were alternate sources of 
information, which can be used by NPRC to reconstruct parts 
of a lost service record, NPRC was not able to reconstruct 
information pertaining to radiation risk activity.

The Board notes that when a Veteran's records are lost or 
destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-71 (2005).  In the instant 
case, the Board finds that the RO met this heightened duty.  
Notably, in a May 2007 letter, the RO informed the appellant 
that the Veteran's records had been destroyed by fire and 
that she should provide as much information as possible 
concerning the Veteran's activities in service, including 
medical treatment received therein, so that the RO could 
attempt to obtain records from alternative sources, including 
the National Archives.  The letter also informed the 
appellant that she could submit alternative documents that 
could substitute for service treatment records.  The 
appellant did not provide any additional information in 
response to this letter, and there is no indication that 
there were any additional sources from which the RO could 
attempt to obtain records of any medical treatment during 
service.

Regarding radiation risk activity, as explained below, the 
Defense Threat Reduction Agency (DTRA) has made a 
determination, after searching alternative sources of 
information (i.e. records from the Veteran's unit), that Air 
Force records do not document the Veteran's participation in 
any such activity.  The Board notes that DTRA is the 
appropriate agency for making such a determination in cases 
such as this, where exposure to radiation in conjunction with 
atmospheric testing conducted at the Pacific Proving Grounds 
(PPG) is alleged.  Further, there is no indication that there 
were any alternate sources other than those reviewed by DTRA 
that could have been consulted regarding the Veteran's 
alleged radiation exposure.  Accordingly, the Board finds 
that the RO met its heightened duty to assist in searching 
for alternative information pertaining to medical treatment 
in service and most importantly, participation in any 
radiation risk activity.        
The appellant has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  For these reasons, the Board finds that the appellant 
is not prejudiced by the Board's proceeding with appellate 
review. 

II.  Factual Background

In her August 2006 claim, the appellant indicated that she 
was claiming service connection for the cause of death due to 
the Veteran's exposure to radiation during service.  She 
noted that the Veteran died from cancer of the pancreas.  She 
also attached to her claim copies of special orders 
indicating that the Veteran was ordered to report Kirtland 
Air Force Base (AFB) in New Mexico no later than September 
21, 1955 for duty with the 4924th Armament Electronic 
Maintenance Squadron.   A later June 1956 special order shows 
that the Veteran was relieved from this assignment with the 
4925th Atomic Test Group of the 4924th and assigned to the 10th 
Air Division in Seattle, Washington.  

Duke University Medical Center records from November 2003 to 
January 2005 reflect that the Veteran experienced the onset 
of jaundice in November 2003.  Soon after he was found to 
have adenocarcinoma of the pancreas.  He was treated with 
chemotherapy and radiation therapy but unfortunately he 
continued to have progressive disease with the cancer 
metastasizing into his liver.  A January 2005 progress note 
reflects that the hospital was informed that the Veteran had 
passed away.      

The Veteran's death certificate reflects that he died in 
December 2004.  The immediate cause of the Veteran's death 
was pneumonia and the underlying cause of his death was 
metastatic adenocarcinoma of the pancreas. 

In a March 2007 statement the appellant noted that the 
Veteran was stationed at Kirtland AFB from the summer of 1955 
until the summer of 1956.   He had a top secret clearance and 
did not talk about what he was doing.  Therefore, she was not 
able to specifically detail what his duties entailed.  
However, she noted that he was assigned to the Atomic Test 
Group while at Kirtland.  

In June 2007, the appellant submitted a photograph, which 
shows that a radiation dosimeter was attached to the 
Veteran's dog tags.  

In a November 2007 letter, a U.S. Navy Lieutenant Commander 
from the Nuclear Test Personnel Review Division of the 
Defense Threat Reduction Agency (DTRA) noted that the 
appellant had indicated that the Veteran had been exposed to 
radiation during his assignment at Kirtland AFB New Mexico, 
from the summer of 1955 to the summer of 1956.  The 
Lieutenant Commander noted that VA defines radiation-risk 
activity as on-site participation in a test involving the 
detonation of a nuclear device.  He also noted that VA 
further defines on-site participation as during the official 
operational period of an atmospheric nuclear test, presence 
at the test site, or performance of official military duties 
in connection with ships, aircraft or other equipment used in 
direct support of the nuclear test.  He then indicated that 
these are the criteria that the Nuclear Test Personnel Review 
Division applies in determining whether or not an individual 
is confirmed as a U.S. atmospheric nuclear test participant.  

The Lieutenant Commander noted that because the Veteran's 
service record could not be found a search of alternate unit 
records was required to provide an outline of his service.  
Unit morning records indicated that the Veteran was assigned 
to the 4924th Armament and Electronics Maintenance Squadron, 
4925th Test Group (Atomic) Kirtland AFB, from September 21, 
1955 to August 1956.  The Veteran departed the unit on July 
12, 1956 for leave prior to reporting to his next assignment.  
The U.S. government conducted Operation Redwing (i.e. 
atmospheric nuclear weapons tests) at the Pacific Proving 
Ground (PPG) from May 5, 1956 to August 6, 1956.  The 
Lieutenant Commander indicated that unit records showed no 
temporary duty for the Veteran at the PPG.  Additionally, 
after a careful search of available dosimetry data, the DTRA 
found no record of radiation exposure for the Veteran.  In 
summary, the Lieutenant Commander indicated that Air Force 
records did not document the Veteran's participation in 
atmospheric nuclear testing during his assignment at Kirtland 
AFB.   

In an August 2008 letter, the appellant noted that the 
Veteran wore a dosimeter while he was stationed at Kirkland 
AFB.  She also noted that he had a top secret clearance and 
as a result, he could not tell her about his work.  
Additionally, she did not think that she should be penalized 
as a result of the Veteran's records being destroyed by fire.   

In a statement accompanying her May 2009 Form 9, the 
appellant indicated that the Veteran's official duties while 
stationed at the Kirtland AFB were to maintain all of the 
armaments and electronics of the aircraft that were in direct 
support of the test.  She also indicated that the aircraft 
flew from the base to the PPG Grounds (where atomic tests 
were conducted) and back.  Thus, the appellant contended that 
the Veteran was in direct contact with the aircraft and the 
equipment after it returned to the base.  She also asserted 
that the aircraft and equipment was surely contaminated as it 
needed to be "decontaminated."  Thus she argued that the 
Veteran must have been exposed to radiation.  She also noted 
that the Veteran had told her years after his military 
service that he was in fact exposed to radiation.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Certain listed, chronic disabilities, including pancreatic 
cancer, are presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.   38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.
  
Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation-risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met. Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  38 
U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).   The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 
C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under § 
3.311, the evidence must show the following: (1) the Veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).   If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

If a claim is based on a disease other than one listed in the 
previous paragraph, VA shall nevertheless consider the claim 
under 38 C.F.R. § 3.311, provided the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. § 
3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, the VA Under Secretary for Health will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  Id.

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a). In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.   38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

As noted above, the appellant contends that the Veteran was 
exposed to radiation during service, while stationed at 
Kirtland AFB, and that this exposure resulted in his death 
from metastatic pancreatic cancer.  However, although the 
Veteran did serve in an atomic test group and was apparently 
issued a dosimeter, there is no indication that he was 
actually exposed to any radiation.  In this regard, the DTRA 
specifically found that unit records showed no duty for the 
Veteran at the PPG where the atomic testing took place and 
that after careful search of available dosimetry data, there 
was no record of radiation exposure for the Veteran.   Thus, 
in the absence of any evidence of actual radiation exposure, 
there is no basis for awarding service connection for 
pancreatic cancer alleged to be secondary to such exposure.   
See 38 C.F.R. § 3.309(d); 38 C.F.R. § 3.311(b).

The appellant has contended that the Veteran would have been 
exposed to radiation, even if he did not go the PPG, as part 
of his duties at Kirtland AFB, noting that he used to wear a 
dosimeter during these duties.  She has also contended that 
the Veteran informed her that he actually was exposed to 
radiation.   However, given the specialized negative findings 
of the DTRA, the agency charged with determining whether 
individuals are confirmed atmospheric testing participants 
and were exposed to radiation),  the Board must find that the 
weight of the evidence is against a finding that the Veteran 
was exposed to radiation during service.  Additionally, 
although the appellant requested that a reading should be 
taken from the Veteran's dosimeter (which is in the 
appellant's possession), there is nothing in the record to 
suggest that a reading could now be taken from the dosimeter, 
which would reflect whether or not the Veteran was exposed to 
radiation in service.  

The Board has also considered whether the Veteran's death was 
otherwise related to his service.  In this regard, the Board 
notes that during his lifetime, the Veteran was not service-
connected for any disability so an already service-connected 
disability could not have caused his death.  Additionally, it 
is neither shown nor alleged that the Veteran's death-causing  
pancreatic cancer became manifest in the first post-service 
year, so as to warrant presumptive service connection as a 
chronic disease, or that it was otherwise related to service.  
Instead, the evidence shows that the pancreatic cancer did 
not become manifest until 2003, some 41 years after 
separation from service.  A lengthy interval of time between 
service and initial postservice manifestation of a 
"disability" for which service connection is sought is, of 
itself, a factor against a finding that the disability was 
incurred or aggravated in service.  Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there is no 
evidence that the Veteran's direct cause of death, pneumonia, 
was related to service.  Instead, the Veteran's death 
certificate shows that that his pneumonia resulted from his 
metastatic pancreatic cancer.  

In summary, given that it is not established that the Veteran 
was exposed to radiation in service; given that pancreatic 
cancer did not become manifest within the first post-service 
year; and given that the Veteran's death-causing pneumonia 
due to pancreatic cancer is not otherwise shown to be related 
to service, a disability, which was incurred or aggravated in 
service, is not shown to have caused or contributed to cause 
the Veteran's death.  Accordingly, service connection for the 
cause of the Veteran's death is not warranted under any 
theory of entitlement.  The preponderance of the evidence is 
against this claim and it must be denied.     
  
 
ORDER

Service connection for the cause of the Veteran's death is 
denied.  





____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


